DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The first closest prior art is Blakers et al., US 10110542 B2 (hereafter referred to as Blakers). Blakers teaches replicating a stream of trading information. The mechanism begins by reordering the feeds from multiple sources and merging into a single stream. Blakers then replicates the merged stream and transmits the replicated stream to a target destination. 
The second closest prior art is Kaufman et al., US 9385877 B2, (hereafter referred to as Kaufman). Kaufman teaches multicasting replicated streams to first and second destinations.
First newly discovered prior art is Galime, US 10097366 B2 (hereafter referred to as Galime).  Galime teaches a source providing stock market feed simultaneously transmits to multiple destination endpoints. Galime also monitors arrival time of the packets to determine latency to the destination endpoint.
Second newly discovered prior art is Maxemchuk et al., US 20020120837 A1 (hereafter referred to as Maxemchuk). Maxemchuk teaches multicasting market data concurrently and reliably such that all the receivers receive the market data stream simultaneously.
The closest prior art of record fails to teach or suggest  wherein the replication of the single data stream is performed by a lower layer device to obtain the first replicated data stream and the second replicated data stream substantially synchronously; transmitting the first replicated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Patrice L Winder/Primary Examiner, Art Unit 2452